DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 May 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record1 for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 1, 3, 4, 6, 8 – 16, 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rimon (2014/0364228) and Lo et al. (2016/0260258; hereinafter Lo) in view of Tsan et al. (2007/0285795; hereinafter Tsan; this combination of references hereinafter referred to as RLT).

Regarding claim 1, Rimon discloses a simulation system ([0003]: gameplay) comprising: 
a processor including hardware (1300 of Figure 10), the processor being configured to perform:
a moving body process of performing a process of moving a moving body corresponding to a user wearing a head mounted display in a virtual space (User wearing HMD [0046] and located/moving in interactive environment [0048]), the head mounted display having an eyepiece (308 of Figure 3) and a display (310), the head 
a virtual camera control process of controlling a virtual camera moving in accordance with a movement of the moving body (Field of view of virtual environment discerned using gaze tracking [0094] and other video parameters [0099]); and 
a display process of generating an image as viewed from the virtual camera in the virtual space as a display image of the head mounted display [0057], 
the display process including, a depth of field process as an image effect process [0030], and a blurring process of the depth of field process blurring, compared with a display object in a first distance range from the virtual camera, an image of a display object in a second distance range farther than the first distance range from the virtual camera to generate the display image (Focus of viewed objects while blurring background objects, each having respective, differing depths in gameplay [0092] with respect to location of player’s point of view in gameplay virtual environment [0098]), wherein
an in-focus range of a depth of field in the depth of field process includes the first distance range ([0092]: Viewed object appearing in focus, occupying an associated range of space, relative to player from which depth of field is formed), and


Rimon indicates the aims of overcoming prior art difficulties of a sub-optimal viewing experience [0086], smoothing a displayed image to appear less jittery [0095].  Although possibly impacting a user’s general state of comfort and physical sensations associated therewith, Rimon does not make an outright statement that the image effect process is for motion sickness prevention.
Although Rimon does not explicitly indicate that the relied upon teaching of blurring is used to facilitate motion sickness prevention, motion sickness prevention in and of itself, is considered a recitation of intended use.  The recitation of intended use – herein, motion sickness prevention – does not amount to or itself produce structure that is able to distinguish from the prior art.  It is accordingly presumed that the relied upon teaching by Rimon of structure recited in the claim amounts to a silent teaching of analogous motion sickness prevention.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Rimon provides a silent teaching of motion sickness prevention, as claimed, in view of the reasoning above.


In the same field of endeavor, Lo addresses problems associated with short term use of an HMD [0002]  comprising first (510 of Figure 5B) and second (511) optical elements projecting display light into respective ones of user’s eyes [0080], wherein establishing an in-focus range of a depth of field in the depth of field process includes the first distance range (Objects of interest coinciding with focal plane [0110] having a corresponding depth/distance [0040]), the first distance range (Figure 12B: Comprising D3/D6) between positions of the virtual focal plane (1268) and an optical element (1210) produced by a corresponding distance (Comprising D1/D4) between positions of the optical element (1210) and the display (1201; [0114]).  This is among the measures taken to ensure a viewer’s comfort [0003].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Rimon to be modified wherein the head mounted display comprises a left eye of the eyepiece and a right eye of the eyepiece, the first distance range being set by a virtual visual distance that is between the virtual camera and a virtual screen, the virtual visual distance being set based on positions of the eyepiece and the display in view of the teaching of Lo to ensure a viewer’s comfort.

In the same field of endeavor, Tsan discloses a head mounted display (HMD; [0001]) for viewing a virtual image (“...I...” of Figures 2b, 6c).  First (21) and second (22) optical compensators of the HMD shift respective left (LI) and right (RI) images until their positions coincide [0037].  This is a less costly/complex measure taken to prevent users’ experience of headache and nausea resulting from two virtual images’ dipvergence ([0038]; e.g. “...I...” of Figure 6a). 
Location along optical paths of image beams [0008] generating virtual image (“...I...” of Figure 2b) is interpreted to correspond to the claimed plane at which the virtual screen is formed.  Removal of “...dipvergence...” by adjustment of left and right virtual image positions (“...I...” of Figure 6a) to coincide (“...I...” of Figure 6c) is interpreted to correspond to the recitation of no parallax being formed between left- and right-eye images.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Rimon to be modified wherein the virtual screen has a plane that is located at a position in the virtual space in which the virtual screen displays no parallax between displayed the left-eye image and the right-eye image in view of the teaching of Tsan to maintain user’s comfort without an increase in complexity or cost. 



Regarding claim 4, RLT discloses the simulation system as defined in claim 2.  Rimon discloses the system wherein in the display process, the processor performs changing a width of the in-focus range of the depth of field in accordance with a movement status of the moving body ([0083]: In response to gaze direction data, depth of field made more shallow, or more wide). 

Regarding claim 6, RLT discloses the simulation system as defined in claim 1.  Rimon discloses the system wherein in the display process, the processor performs the image effect process in which the blurring process is not performed on a display object determined to be intersecting with a line segment with a given length extending in the line-of-sight direction from the virtual camera in a process of determining whether collision with the line segment has occurred, and the blurring process is performed on other display objects ([0083]: Object at which user looks, at given focal depth, in focus; indicated shallow 

Regarding claim 8, RLT discloses the simulation system as defined in claim 1.  Rimon discloses the system wherein in the display process, the processor does not perform the blurring process on a display object in the first distance range, and performs the blurring process on a display object in the second distance range farther than the first distance range (Figure 9, [0085]: 904 in focus, 902 and 906 out of focus). 
RLT does not explicitly disclose the first distance range is a range of distance between 0.75 m and 3.5 m from the virtual camera.  However, please consider the following. 
The instant application indicates that the selection of boundary values for the distance range being a matter of natural feeling and establishing game balance [0261]2, goes into no particular detail as to how the specific values of 0.75 m and 3.5 m are ascertained.  These values are not ideal according to a particular form of reasoning, do not appear to solve a specified problem or provide a stated advantage.  The selection thereof is thus deemed arbitrary and purely a matter of design.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the distance range within which object(s) are in focus, and outside of which object(s) are out of focus, according to the teaching of Rimon, to correspond to a range 

Regarding claim 9, RLT discloses the simulation system as defined in claim 1.  Rimon discloses the system wherein in the display process, the processor performs skipping the blurring process on a predetermined display object in the second distance range further than the first distance range, or performing the blurring process on the predetermined display object with a blurring level lower than a blurring level of the blurring process on other display objects in second distance range(Figure 9, [0085]: Blurring {application of out of focus} of character 904 is “skipped” but is applied to tree 906). 

Regarding claim 10, RLT discloses the simulation system as defined in claim 1.  Rimon discloses the system wherein in the display process, the processor performs a process of enhancing visibility of a predetermined display object in the distance range farther than the given distance range to be higher than visibility of other display objects in the distance range (Figure 9, [0085]: With shallow depth of field, 904 has enhanced visibility relative to 902, in that 904 is in focus, where 902 is out of focus). 




Regarding claim 12, RLT discloses the simulation system as defined in claim 1.  Rimon discloses the system wherein the processor is configured to perform an input process of acquiring tracking information for point-of-view information about the user wearing the head mounted display ([0058]: Gaze tracking), and in the virtual camera control process, the processor performs changing a position or orientation of the virtual camera based on the tracking information ([0058]: Change in video rendering according to determining where user is looking). 

Regarding claim 13, RLT discloses the simulation system as defined in claim 1.  Rimon discloses the system wherein in the display process, the processor performs setting the image effect process to be ON or OFF or setting an effect level of the image effect process ([0085]: Widening or narrowing of depth of field, and the resulting change in amount of objects focus is applied to), based on a status on a change in a line-of-sight direction or point-of-view position of the virtual camera, a status on a change in a 

Regarding claim 14, RLT discloses the simulation system as defined in claim 1.  Rimon discloses the system wherein in the display process, the processor performs setting the image effect process to be ON or OFF or setting an effect level of the image effect process based on a play level of the user (Level of player movement changing effect level by changing zoom level [0096], shifting view from first to third person [0098]). 

Regarding claim 15, RLT discloses the simulation system as defined in claim 14.  Rimon discloses the system wherein the play level of the user is determined based on tracking information obtained by tracking a movement of a head of the user or play history information about the user (Level of movement [0098] ascertained using inertial sensors on/in HMD [0090]). 

Regarding claim 16, RLT discloses the simulation system as defined in claim 1.  Rimon discloses the system wherein in the display process, the processor performs setting the image effect process to be ON or OFF or setting an effect level of the image effect process based on information set by the user or play history information about the user ([0083]: Use of recorded gameplay data). 

Method claim 18 and medium claim 19 are rejected as reciting limitations similar to system claim 1.

Regarding claim 20, RLT discloses the simulation system as defined in claim 1.  Rimon discloses the system wherein in the display process, the processor performs the depth of field process constantly in a game period between a timing at which an image of a game stage displayed with the moving body appeared on the game stage and an end of a game ([0092]: Depth of field changing over time, during the course of gameplay3).

Regarding claim 21, RLT discloses the simulation system as defined in claim 1.  
Rimon does not make an outright statement of the system being provided wherein the virtual visual distance being a distance from the virtual camera to the virtual screen.
However, Lo’s HMD [0002] forms an image at a virtual focal plane (1268 of Figure 12B) that is a perceived distance (D3/D6) from respective portions of visor (1210) corresponding to user’s eyes.  Image formation in this manner is among measures taken to ensure a user’s comfort [0003].

Rimon in view of Lee does not make an outright statement of the system being provided wherein in the display process, the processor performs generating an image showing a display object with no parallax in stereoscopy at the position of a virtual screen as the display image. 
In the same field of endeavor, Tsan discloses a head mounted display (HMD; [0001]) for viewing a virtual image (“...I...” of Figures 2b, 6c).  First (21) and second (22) optical compensators of the HMD shift respective left (LI) and right (RI) images until their positions coincide [0037].  This is a less costly/complex measure taken to prevent users’ experience of headache and nausea resulting from two virtual images’ dipvergence ([0038]; e.g. “...I...” of Figure 6a). 
Location along optical paths of image beams [0008] generating virtual image (“...I...” of Figure 2b) is interpreted to correspond to the claimed plane at which the virtual screen is formed.  Removal of “...dipvergence...” by adjustment of left and right virtual image positions (“...I...” of Figure 6a) to coincide (“...I...” of Figure 6c) is interpreted to correspond to the recitation of no parallax being formed between left- and right-eye images.



ii.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over RLT as applied to claim 1 above, and further in view of Takizawa et al. (2007/0082742; hereinafter Takizawa).

Regarding claim 5, RLT discloses the simulation system as defined in claim 1.  
RLT does not explicitly disclose the system wherein in the display process, the processor performs the depth of field process and a fog process as the image effect process. 
In the same field of endeavor, Takizawa discloses a rendering process in virtual space [0003] wherein the blurring of a reference image by poor visibility may be provided in the form of fog [0120] to enhance a sense of realism [0008].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Rimon to be modified wherein in the display process, the processor performs a fog process as the image effect process in view of the teaching of Takizawa to enhance a sense of realism. 
RLT as applied to claim 1 above, and further in view of Yasumaru et al. (5,662,523; hereinafter Yasumaru).

Regarding claim 17, RLT discloses the simulation system as defined in claim 1.  
RLT fails to explicitly disclose the system further comprising a movable casing configured to change a play position of the user in accordance with a movement status of the moving body. 
In the same field of endeavor, Yasumaru discloses a gaming apparatus (col. 1, ll. 6 – 9) comprising users wearing head mounted displays (col. 3, ll. 56 – 67) able to detect user movement (col. 8, ll. 63 – 66).  Users experience movement (col. 3, ll. 52 – 55) while seated in the spaceship (Figure 10) with head movement detected (col. 11, ll. 6 – 8) while enjoying a unique experience of content/gaming (col. 11, ll. 9 – 10).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Rimon to be modified wherein the system further comprising a movable casing configured to change a play position of the user in accordance with a movement status of the moving body in view of the teaching of Yasumaru to provide a series of users a unique gaming experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Bickerstaff et al. (2016/0234482) provides a relevant teaching of parallax removal [0092] in a head mounted display [0003].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AM/


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See new reference Tsan et al. (2007/0285795)
        2 Paragraph numbering according to PG Publication 2019/0220089.
        3 “...during the course of the gameplay...” in describing a period wherein a player’s character is present and active in virtual environment [0099] is interpreted as within the claimed period between “...moving body appeared on the game stage...” and “...end of a game...”